 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDgood faith with International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Local Union 497, as the exclusive bargain-ing representative of our employees in the above unit.I.D. LowE(TRUSTEE FOR BARBER J.THOMAS, RICHARD C.LYDLE AND MARILYN K.LYREN),D/B/A THERMO-RITEMANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office, 720 Bulk-ley Building,1501 Euclid Avenue, Cleveland,Ohio, Telephone No. 621-4465.E.P. Co., Inc.andSheetMetal Workers'International Associa-tion,Local Union No. 170, Sheet Metal Workers' InternationalAssociation,AFL-CIO.Case No. 21-CA-5931-1.March 4,1966DECISION AND ORDEROn July 21, 1965, Trial Examiner David F. Doyle issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices, andrecommendingthatit cease anddesist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins andZagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order withthe following modification : Amend the second sentence of paragraph2(e) as follows: "Copies of said notice, in both English and Spanish,to be furnished by the Regional Director for Region 21, ..."]i In the context of the Respondent's other unlawful interrogations and threats,we agreewith the Trial Examiner that Clyde Maddox coercively interrogated Gonzales by his in-quiry as to whether Gonzales thought that the Union would be a good thing for him andthe employees.Hciniwh Alotois, Inc.,153 NLRB 1575(Lawler's interrogation of Patti)157 NLRB No. 26. E.P. CO., INC.337TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard by Trial Examiner David F.Doyle in Los Angeles, California, on February 1 and 2, 1965, on complaint of theGeneral Counsel and answer of the Respondent.The issues were whether theRespondent had violated Section 8(a)(1), (3), and (5) of the Act by certain con-duct described hereinafter.1At the hearing the parties were represented by the counsel named above who wereafforded full opportunity to present evidence, to examine and cross-examine witnesses,and to present oral arguments and briefs on the issues.Upon the entire record and my observation of the witnesses, I hereby make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE COMPANYThe Company is engaged at Los Angeles, California, in the manufacture and dis-tribution of food-handling equipment. In the course and conduct of its businessoperation, it annually sells and ships products valued in excess of $50,000 directlyto firms located outside the State of California. It is not disputed, and I find, thatthe Company is an employer engaged in commerce within the meaning of Section2(6) and (7) of the Act, and that the assertion of jurisdiction is warranted.II.THELABOR ORGANIZATION INVOLVEDIt isadmitted by the pleadings, and I find, that the Union is now, and atall timesmaterial herein has been, a labor organization within the meaning of Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issuesThe complaint alleges that the Company by its officersand supervisorsviolatedthe Act as follows: (1) interfered with the rights of the Company's employees byinterrogation and coercive statements; (2) discriminatorily discharged employeeRene Fausto on May 1; and (3) refused on and after April 20 to bargain with theUnion which was and is the majority representative of the Company's employeesin anappropriate unit.The duly filed answer of the Company denies the commission of any unfair laborpractices.B.Undisputed facts;the unit;the Union's requestfor recognition and bargaining;the agreement for consentelectionIt isundisputed that the Company conductsitsbusiness from itsmanufacturingplant at 1580 East Industrial Street, Los Angeles, California. It is admitted that atall times pertinenthereto Clyde Maddox was the president of the Company, andhis brother, Richard Maddox, was its production manager and later its shop superin-tendent.Prior to October 1, Antonio Vargas was the shop superintendent.At the hearing, counsel for the parties stipulated that a unit of employees, describedas follows, was appropriate for the purposes of collective bargaining within themeaning ofSection 9(b) of the Act:All of the Company's production, maintenance, shipping, and receivingemployeesemployed at its plant at 1580 East Industrial Street, Los Angeles, California, exclud-ing office clerical employees,professionalemployees, guards, watchmen, and super-visors as defined in the Act.'In this Decision, E.P. Co., Inc. is referred to as the Respondent, the Company, or theEmployer ; Sheet Metal Workers' International Association, Local Union No. 170, as theUnion ; the National Labor Relations Board, as the Board ; the General Counsel of theBoard and his representative at the hearing, as the General Counsel ; and the Labor Man-agement Relations Act, 1947, as the Act.The original charge in this proceeding was filed on May 4, and a first amended chargewas filed on June 17. The complaint herein was issued on June 26 by the ActingRegional Director, Region 21.It should be noted that all dates in this Decision are in the year 1964 unless specifiedotherwise. 338DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the hearing,counsel for the parties also stipulated that at the time of theUnion'sdemand for recognition and bargaining,there were 18 employees in thisunitThe names of these employees are set forth in an exhibit in evidence.Amongthese employees were the following, who testified in this proceeding, Rogerio andFrancisco Chale, Alfredo Huerta-Vasquez, and Rene Fausto.It is undisputed that during the second week of April,an organizing campaign onbehalf of the Union was initiated among the Company's employees by employeeRene Fausto. In the first organizational efforts he was assisted by Jose Torres.Fausto testified, without contradiction, that he initiated the campaign by getting intouch with Emil Eilmes, international organizer for the Union, and by obtaining someunion authorization cards from Eilmes.Fausto signed a card and received additionalsigned cards from other employees.After receiving some furtherencouragementfrom the employees, Fausto arranged a series of meetings in which the employeesbecame acquainted with Eilmes and a second union organizer, who spoke Spanish.The meetings were held at a restaurant named Las Rochas, which was located nearthe plantIn the course of these meetings, Fausto ultimately acquired 11 signedauthorization cards which he turned over to Eilmes.It is likewise undisputed that on April 20, Joseph A. Hartley, business managerfor the Union, phoned Richard Maddox, then the production manager of the Com-pany. In this telephone conversation, Hartley told Maddox that the Union repre-sented a majority of the Company's employees in the productionand maintenanceunit, and that the,Union wished to discuss recognition and bargaining with companyofficials.Richard Maddox agreed that Clyde Maddox, president of the Company,and himself would meet with representatives of the Union on that afternoon.Atapproximately 2:30 p.m. on that date, Hartley and Eilmes met with the brothersMaddox to discuss the situation.In the conference,Hartley stated that the Unionhad been selected by a majority of the Company's employees to represent the employ-ees on matters of wages, hours,and working conditions,and he requested recog-nition and the initiation of bargaining.The representatives of the parties then beganto discuss the type of contract which would be appropriate for an operation like theCompany's;and it developed that the Union did not represent employees at any othercompany whose operations were similar to those of the Respondent.ClydeMaddox,president of the Company, pointed out that most of the employees were Spanishspeaking and that there was some difficulty in communication between manage-ment and employees.Finally, the representatives of the parties discussed the elec-tion procedure of the Board, and the Company stated that the Company wouldrecognize the Union,ifan election conducted by the Board established that theUnion was the majority representative of the employees.At this meeting, the representatives of the Union did not showrepresentatives ofthe Company the authorization cards received by the Union, nor did they offer toshow them to the officials of the Company at a future date.At this conference, therepresentatives of the Union agreed to the election procedure, but they cautioned theCompany's representatives that the employees had certain rights which were to berespected by the Company pending the election.It is undisputed that representatives of the Company and the Union met with arepresentative of the Board on April 27, and that the parties entered into a consent-election agreement with the approval of the Regional Director, Region 21. It islikewise undisputed that the approval of the consent-election agreement was with-drawn by the Regional Director when the instant charges of unfair labor practiceswere filed against the Company,and that the election did not take place.C. The Union's proof of majorityThe employee witnesses who testified in this proceeding understand some English,but are much more fluent in Spanish.Some testified entirely by interpreter, andothers needed an interpreteronlyon occasion.Fausto, who was the moving spiritin the organizational campaign,testified in English except for one brief colloquywhen he appeared to misunderstand the question.Counsel for the Company cross-examined Fausto sharply and in his brief he attacks the credibility of Fausto.How-ever, Fausto impressed me favorably;he appeared to testify candidly and honestly,and I am satisfied that any slight discrepancy as to details in his testimony is due toFausto's unfamiliarity with English rather than to any confusion or lack of veracityon his part.Upon a consideration of all the evidence and a scrutiny of Fausto's,I accept his entire testimony.Therefore,upon the authorization cards in evidenceand Fausto's testimony,I find that on April 20 the Union was the majority repre-sentative of the employees in the appropriate unit. E.P. CO., INC.339D. Interrogation and coercion of employees;the discharge of FaustoOn the same date on which representatives of the Company and the Union con-ferred in the office of the Company,Antonio Vargas, shop superintendent, made aspeech to the assembled employees.Fausto testified that at this meeting, Vargastold the employees that Clyde Maddox had instructed Vargas to tell the employeesthat during the previous month they had worked too slow, and for that reason theyhad not earned any bonus or incentive pay.Vargas also said that Maddox hadinformed Vargas that some of-the employees had gone to the Union,and Vargaswanted to know whether that was true or not. Vargas said that he didn't care if theemployees told him right then and there,because a union representative had talkedto the Company and during the next 15 days there would be an election.ThenVargas said that Maddox told him to tell the employees that if the Union came in,the employees who spoke Spanish would be firedFausto also testified that on or around April 25, at the plant, Vargas spoke to himpersonally.Vargas asked him what he thought of the Union and Fausto repliedthat he didn't want any problems with the Union or anybody else.Vargas then saidFausto was a good worker.Fausto also testified to the manner in which he was discharged by the Company.He said that on May 1, at quitting time, Vargas instructed him to wait a minute.Then he said to Fausto,"Mr. Maddox learned that you went to the meeting yester-day and, well,they became aware of the fact that you made a lot of mistakes in yourwork.Well, really, yesterday you didn't want to work extra time,and they thoughtbecause you were going to the meeting and,excuse me,it isn'tmy fault but theydecided to let you go, and here's your check."With that Vargas gave Fausto hischeck and his employment was terminated.Fausto said that on the previous eve-ning he and Jose Torres had conferred with two of the union organizers.Employee Francisco Chale testified credibly that toward the end of April, Super-intendent Vargas came to him in the plant.Vargas said that he knew that there wasa union meeting that night and that Richard Maddox had hired a detective to watchthemeeting.When the detective reported which employees were present at themeeting, they would be fired.Chale reported the substance of this conversation toFausto who told Chale that there would be no union meetings until further notice.On that day there was a union meeting scheduled,but it was canceled after thisincident.Employee Alfredo Huerta-Vasquez testified credibly that on one occasion Vargasasked him who the union supporters were, and if he was one of them. He disclaimedany knowledge of the Union.Superintendent Antonio Vargas was called as a witness for the Company.Vargastestified that his memory was not too good as to certain aspects of the meeting atwhich he addressed the employees.He testified that this meeting took place on thesame day that the union representatives talked to representatives of management,April 20.When Vargas was asked on direct examination what he had said aboutthe Union,he replied that he was sure of some things, "But one thing I rememberis that I tell them, if the Union comes in the shop, the company wanted to replaceall the Spanish speaking people, because the company wants only English speakingpeople in the shop."In the course of cross-examination,Vargas admitted that he gave a sworn state-ment to a Field Examiner of the Board at a date prior to the hearing.Vargasadmitted that in his statement he related this facet of the speech as follows: "I toldthem if Mr.Maddox had to deal with the union,then he was going to ask the unionfor English speaking people, because he wanted to be able to go outside and talk tothe boys in the shop himself. I did,not mention the word replace or fired to theemployees."Richard and Clyde Maddox also testified for the Company.RichardMaddoxtestified that he was the production manager until the departure of Vargas fromemployment with the Company on October 1. After that, Richard Maddox wasboth production manager and superintendent.Richard Maddox had direct super-vision of Fausto.Richard Maddox testified that Fausto had been hired to performa deburring operation on certain hardware used by the Company in the manufactur-ing process.In this operation,he removed burrs from the castings by filing.Faustowas slow on deburring so he was transferred to the shipping department.A day ortwo before his discharge,Richard Maddox had shown Fausto how to pack 15 units221-3 74-66-vol. 157-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDof an order for the University of Missouri.When the cabinets were received by theUniversity, they were found to be damaged because certain items had not been fas-tened together inside the cabinets.According to Richard Maddox, he had instructedFausto specifically on this point.Maddox conferred with Vargas and Clyde Mad-dox as to whether Fausto should be terminated or not. In this conference, it alsobecame known that Fausto had misdirected another order and had, on occasion,refused to work overtime.The conferees then decided to terminate Fausto andhis check was given to Vargas for delivery to Fausto.Clyde Maddox, who was notthe immediate supervisor of Fausto, stated that he knew of the damaged shipmentto the University, of his own knowledge, and his testimony supported that of hisbrother.Fausto was called in rebuttal.He testified that his immediate supervisor wasVargas and that he rarely had any dealings with Richard Maddox. Fausto said thatVargas was responsible for one shipment which was misdirected and that he did notremember the particular shipment to the University of Missouri.Concluding FindingsThe employees who testified in this proceeding, Fausto, Francisco and RogerioChale, and Alfredo Huerta-Vasquez were persuasive witnesses, who appeared totestify honestly and fairly.Counsel for the Respondent cross-examined these wit-nesses thoroughly but their testimony remained unshaken.Therefore, upon theircredited testimony, I find that the Company committed violations of Section 8(a)(1) of the Act by the following conduct of Superintendent Antonio Vargas:(1)On April 20, by threatening employees with discharge if the Union came intothe plant.(2) By the interrogations of employees Rogerio Chale, Fausto, and Vasquez con-cerning the identity of union supporters and sympathizers.(3) By informing employees Fausto and Francisco Chale that the Company hadhired detectives to keep a union meeting under surveillance,and that those whoattended the meeting would be discharged.It is also found that Clyde Maddox, president of the Company, interrogatedemployee Oscar Gonzales concerning his union sympathies.I also credit the testimony of Fausto as to the manner in which his discharge waseffected by the Company. Fausto's narration of his interrogation by Vargas on sev-eral occasions followed by his discharge which appears to have been most' precipitateand without warning, falls into the familiar pattern, whereby an employer seeks torid himself of the ringleader of the union.Apparently Fausto was at least an averageemployee,up until the time that management learned that he was one of the ring.leaders of the Union.Then suddenly Fausto exhibited to management shortcomingsin many aspects;he misdirected shipments;failed to-properly pack a shipment; dupli-cated manufactured merchandise uselessly; and refused to work overtime.All thesedeficiencies were discovered in the 48-hour period prior to his discharge.I do notcredit the testimony of Richard Maddox, as supported by Clyde Maddox, whichascribes these derelictions to Fausto.Therefore, I find that the discharge of Faustoon May 1, 1964,constituted a violation of Section 8(a)(3) and (1) of the Act.The facts concerning the alleged refusal to bargain are not in dispute. It is clearfrom the testimony of both the union and company representatives that on April 20,the parties agreed that they would proceed to ascertain the majority of the Unionthrough, the elective procedures of the Board, and that a few days thereafter theparties executed an agreement for consent election.If the Respondent had proceededto the election without the commission of unfair labor practices,then the questionof refusal to bargain would not have arisen.However, on the very day that repre-sentatives of the Company assured the Union that the Company would agree to anelection, Superintendent Vargas made his coercive speech to the employees andembarked upon his campaign of interrogation'of employees,ending with the dis-charge of Fausto on May 1. This pattern of interrogation,intimidation,coercion,and reprisal against adherentsof the Unionimpeaches the claim of good faith on thepart of the Company in this proceeding Inasmuch, as the Company used the periodprior to the election for the commission of unfair labor practices designed to destroythe majority status of the Union in the appropriate unit, I find that the Company hasrefused to bargain in violation of Section 8(a) (5) of the Act .22Joy SilkMills,Inc. v N.L R B,185 F. 2d732 (C.A D.C.),cert. denied 341 U.S. 914;Flomatic Corporation,147 NLRB1304;BannonMills,Inc.,146 NLRB 611. E.P. CO., INC.341I find that the Company did not refuse to bargain by institutinga wage increase toemployees in May.The undisputed testimony is that thiswage increase was aproper continuation of a practice established in prior years.IV.THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the Respondent,set forth in section III, above,occurring in con-nection with the operations of Respondent,described in section I, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States,and constitute unfair labor practices which tend to lead to labor dis-putes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1), (3),and (5)of the Act,I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.Having found that the Company has discriminated in regard to the tenure ofemployment of Rene Fausto, I shall recommend that the Company offer to him imme-diate and full reinstatement to his former or substantially equivalent position, with-out prejudice to his seniority.and other rights and privileges, and make him wholefor any loss of pay he may have suffered by reason of the discrimination against himfrom the date of such discrimination to the date of reinstatement or a proper offerof reinstatement, as the case may be, less his net earnings during such period; back-pay to be computed on a quarterly basis in the manner established by theBoard inF.W. Woolworth Company,90 NLRB 289, with interest thereon at the rate of6 percent per annum in the manner prescribed inIsis Plumbing & Heating Co.,138NLRB 716.Having found that the Respondent has failed to bargain with the Union as themajority representative of its employees in an appropriate unit, I shall recommendthat the Respondent be ordered to bargain collectively, upon request, with the Unionconcerning rates of pay, wages, hours of employment, or other terms and conditionsof employment, and, if an understanding is reached, to embody such understandingin a signed agreement.I shall also recommend that the Company preserve and make available to theBoard, or its agents, upon request, all pertinent records and data necessary to assistin ananalysis and computation of the amount of backpay due.Because of the nature and extent of the unfair labor practices engaged in byRespondent,which evince a continued attitude of opposition to the purposes of theAct in general,I deem it necessary to recommend that Respondent cease and desistfrom in any manner infringing upon the rights of employees guaranteed in Section 7of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.SheetMetal Workers' International Association, Local Union No. 170, SheetMetal Workers' International Association, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.2.E.P. Co., Inc., is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.3.By discharging and refusing to reinstate Rene Fausto because of his participa-tion in union activities, thereby discouraging membership in the above-named labororganization, the Company has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) and (1) of the Act.4.By interrogating its employees and by threatening them with discharge if theyengaged in Union activities, the Company has violated Section 8(a) (1) of the Act.5.At all timessinceApril 20, 1964, the Union has been and is the majority repre-sentative of the employees of the Respondent in a unit described as follows:All of the Company's production,maintenance, shipping, and receiving employeesemployed at its plant at 1580 East Industrial Street, Los Angeles, California, exclud-ing office clerical employees, professional employees, guards, watchmen, and super-visors as defined in the Act. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.By committing unfair labor practices for the purpose of destroying the Union'smajority status in the unit described above, the Respondent has refused to bargainwith the Union in violation of Section 8(a) (5) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact, conclusions of law and the entirerecord in this proceeding, and pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, I recommend that Respondent, E.P. Co., Inc., its officers,agents, successors, and assigns shall:1.Cease and desist from:(a)Discouraging membership in Sheet Metal Workers' International Union, LocalUnion No. 170, Sheet Metal Workers' International Association, AFL-CIO, or any,other labor organization of its employees, by discharging or refusing to reinstate, orin any other manner discriminating against employees in regard to their hire or tenureof employment or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form labor organizations, to joinor assist the Union or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer Rene Fausto immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority and other rights andprivileges, and make him whole for any loss of pay he may have suffered by reasonof the discrimination against him, in the manner set forth in the section of thisDecision entitled "The Remedy."(b)Upon request, bargain collectively with the Union as the exclusive represent-ative of the employees in the bargaining unit described above as appropriate, andembody in a signed agreement any understanding which may be reached.(c)Preserve and, upon request, make available to the Board, or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this recommended order.(d)Notify the above-named employee if presently serving in the Armed Forcesof the United States of his right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Actof 1948, after discharge from the Armed Forces.(e)Post at its plant in Los Angeles, California, copies of the attached noticemarked "Appendix." 3Copies of said notice, to be furnished by the Regional Direc-tor for Region 21, shall, after being duly signed by the Company's representative, beposted immediately upon receipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places where notices to employeesare customarily posted.The Company shall take reasonable steps to insure that suchnotices are not altered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 21, in writing, within 20 days fromthe date of receipt of this Decision, what steps the Company has taken to complyherewith.4I further recommend that unless the Company shall within 20 days from the dateof receipt of this Decision notify said Regional Director, in writing, that it willcomply with the foregoing recommendations, the National Labor Relations Boardissue an order requiring the Company to take the action aforesaid.8In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."41n the event that this Recommended Order be adopted by the Board, this provisionshall be modifiedto read: "Notifysaid RegionalDirector,inwriting,within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith." DRUGKING, INC.343APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act,as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Sheet Metal Workers' InternationalAssociation,Local Union No. 170,SheetMetalWorkers'International Asso-ciation,AFL-CIO, orany other labor organization of our employees,by dis-charging,refusing to reinstate, or in any other manner discriminating againstthem in regard to their hire or tenure of employment or any term or conditionof employment.WE WILL offer Rene Fausto immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or otherrights and privileges previously enjoyed,and make him whole for any loss ofpay suffered by him as the result of the discrimination against him.WE WILL,upon request,bargain collectively with the Union as the exclusiverepresentative of our employees in the appropriate bargaining unit, concerningwages, rates of pay, hours of employment,or other terms and conditions ofemployment and, if an understanding is reached,wE WILL embody such under-standing in a signed agreement.The bargaining unit is:All of the Company's production,maintenance, shipping,and receivingemployees employed at its plant at 1580 East Industrial Street, Los Angeles,California,excluding office clerical employees,professional employees,guards, watchmen,and supervisors as described in the Act.WE WILL NOT in any manner interfere with, restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to join or assist the above-named Union or any other labor organization, tobargain collectively through representatives of their own choosing,and to engagein other concerted activities for the purpose of collective bargaining or othermutual aid or protection,and to refrain from any or all such activities.All our employees are free to become or remain,and to refrain from becoming orremaining,members of the above-named or any other labor organization.E.P. Co., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee,ifpresently serving in theArmed Forces of the United States, of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions,they may communicate directly with the Board'sRegional Office, 849 SouthBroadway,Los Angeles,California,Telephone No. 688-5229.Drug King, Inc.andRetail Store Employees Union,Local 428,Retail Clerks International Association,AFL-CIO.Case No.20-CA.-3372.March 4,1966DECISION AND ORDEROn September 29, 1965, Trial Examiner David F. Doyle issued hisDecision in the above-entitled proceeding, finding that Respondent157 NLRB No. 30.